Citation Nr: 0109417	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-16 428	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder and, if so, whether all of the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Subsequently, the case 
was transferred to the Oakland, California RO.

Initially, the veteran had requested a personal hearing in 
connection with this appeal before a member of the Board at 
the Oakland, California RO.  A review of the claims folder 
indicates that he was scheduled for said hearing in October 
2000 at which time he failed to appear. 


FINDINGS OF FACT

1.  In June 1990, the Los Angeles, California RO denied 
entitlement to service connection for a psychiatric disorder.  
The veteran was notified of that decision and of his 
appellate rights in July 1990; however, he did not appeal 
that decision.

2.  The evidence submitted since the June 1990 rating 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The June 1990 rating decision that denied entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (2000).

2.  Evidence submitted since the June 1990 rating decision in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for a psychiatric disorder 
is new and material.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
provides that specific VA action is required to assist in 
developing a claim; however, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In this case, in June 1990 the Los Angeles, California RO 
denied entitlement to service connection for a psychiatric 
disorder.  The veteran was notified by correspondence dated 
July 5, 1990, but did not appeal; therefore, the rating 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2000).

The Board notes that the June 1990 rating decision was based 
upon the Los Angeles, California RO's determination that the 
evidence of record did not demonstrate a present diagnosis of 
a recognized psychiatric disorder for VA compensation 
purposes.  The evidence added to the claims file since that 
decision includes private medical reports indicating 
diagnoses of depression, anxiety, and post-traumatic stress 
disorder (PTSD).  An August 1995 private medical opinion 
specifically related the veteran's depression and anxiety as 
secondary to PTSD caused by active service.

The Board finds the information provided in support of the 
application to reopen the claim for service connection 
includes new evidence which bears directly and substantially 
upon the specific matter under consideration and that "new 
and material" evidence has been submitted.  See 38 C.F.R. 
§ 3.156(a).  Therefore, the claim must be reopened.

The Board notes that the August 1995 private medical opinion 
related the veteran's present psychiatric disorder to PTSD 
caused by active service, but that a determination of 
entitlement to service connection for PTSD requires 
verification of an in-service stressor.  Therefore, the Board 
finds additional development as to this matter is required.



ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a psychiatric 
disorder, the claim is reopened.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  As 
noted above, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The record indicates the veteran recently began receiving 
Department of Health and Human Services, Social Security 
Administration (SSA) disability benefits.  The Court has held 
that where there is actual notice of medical evidence 
associated with a SSA disability claim VA has a duty to 
acquire a copy of that decision and the supporting medical 
documents.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-
3 (1992).

The Board also notes that during the course of this appeal 
the Court in Cohen v. Brown, 10 Vet. App. 128 (1997), altered 
the analysis required in claims for entitlement to service 
connection for PTSD.  Significantly, the Court held that VA 
had adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect was that 
the criteria changed from an objective "would evoke ... in 
almost anyone" standard in assessing whether a stressor was 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.  

It is noted that the regulatory amendments to 38 C.F.R. 
§§ 4.125 & 4.126, and the incorporation of DSM-IV, may have a 
liberalizing effect in adjudicating a claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or is not shown to have "engaged in combat 
with the enemy."  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas, 1 Vet. App. at 312-313.  

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen, 10 Vet. App. 128.  

Subsequently, the regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in VA law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  The regulation now 
provides that if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).

VA law provides that in the case of a veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.304(d) (2000).

The Court has held, however, that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

VA's General Counsel has recently held that "the ordinary 
meaning of the phrase 'engaged in combat with the enemy,' as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should make reasonable efforts 
to obtain the veteran's current address.  
The veteran's representative should be 
contacted in order to assist in locating 
the veteran, if necessary.  Should the RO 
be unable to locate the veteran after 
exhausting available resources, this fact 
should be documented in the claims 
folder.

2.  The RO should obtain the veteran's 
service personnel records and associate 
them with the claims folder.  

3. The RO should obtain from the SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  All records obtained 
should be added to the claims folder.

4.  If the RO is able to locate the 
veteran, he should be requested to 
provide specific information concerning 
the stressor incidents, which he 
experienced in service. Specifically, 
detailed information should be recorded 
concerning the claimed stressors to 
include approximate dates, times, 
locations and identities of those 
individuals involved, including their 
names, ranks and units.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.

5.  The veteran should be requested to 
identify all sources of recent medical 
treatment received for his psychiatric 
disability and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

6.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the veteran's 
stressor events.  This summary and all 
supporting documents should be sent to 
the Armed Services Center for Research of 
Unit Records (USASCRUR) at 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
The USASCRUR should be requested to 
certify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, the USASCRUR 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

7.  After the above development has been 
completed, the RO must make specific 
determinations, based on the complete 
record, with respect to whether the 
veteran engaged in combat with the enemy 
or was exposed to a stressor or stressors 
in service, and if so, the nature of the 
specific stressor or stressors.  In 
rendering this determination, the RO 
should consider all applicable laws and 
regulations.  The RO must specify which, 
if any, of the claimed stressor or 
stressors are verified.  In reaching 
these determinations, the RO should 
address any credibility questions raised 
by the record.

8.  Thereafter, the veteran should be 
afforded a VA psychiatric examination by 
a board certified psychiatrist.  The 
examiner should be informed of the RO 
combat or stressor verification 
determinations for the purpose of 
providing an opinion as to whether 
inservice exposure has resulted in 
current psychiatric symptoms.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the stressor supporting the diagnosis 
must be identified, including the 
evidence documenting the stressor.  If 
the examiner finds that PTSD is related 
to stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

10.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should undertake a de novo review 
of the entire record to determine if all 
of the evidence, both old and new, 
warrants a grant of entitlement to service 
connection for a psychiatric disorder.  
The RO should consider all applicable laws 
and regulations, including 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 



